The offense is the transportation of potable liquor containing a prohibited percentage of alcohol; penalty assessed at confinement in the penitentiary for one year.
The opinion formerly rendered herein is withdrawn and the following substituted in lieu thereof:
The case of C. A. DeJean v. The State of Texas, No. 16,428*, this day delivered, and the present appeal are companion cases. The question here presented is identical with that considered in DeJean's case. Hence we content ourselves with referring to the opinion mentioned.
The judgment is reversed and the cause remanded.
Reversed and remanded.
* (Reported on page 575 of this volume.)